F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                          FEB 10 2004
                                   TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk


 CARRIE LIN ROBERTSON,
                                                            No. 03-1466
          Plaintiff - Appellant,
                                                          (No. 02-Z-1617)
 v.
                                                             (D. Colo.)
 DR. RICHARD MEINIG,

          Defendant - Appellee.


                             ORDER AND JUDGMENT *


Before SEYMOUR, LUCERO, and O’BRIEN, Circuit Judges.


      Carrie Lin Robertson, proceeding pro se, appeals from the district court’s

dismissal of her complaint for lack of subject matter jurisdiction. We exercise

jurisdiction pursuant to 28 U.S.C. § 1291 and AFFIRM.

      In August 2002, Robertson filed a complaint and a motion for leave to

proceed pursuant to 28 U.S.C. § 1915. The Magistrate Judge granted Robertson

leave to proceed pursuant to § 1915 and instructed her to amend her complaint to


      *
         The case is unanimously ordered submitted without oral argument
pursuant to Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
clarify a jurisdictional basis for her claims and to specify how Meinig violated her

rights. In her amended complaint filed on September 19, 2002, Robertson states

that she and Meinig are both Colorado residents. She alleges that Meinig

committed fraud, breach of contract, “mutany” and dishonorable conduct,

presumptively in connection to the development of a new medical product. (Am.

Compl. at 1.) She appears to seek compensatory damages, the return of

“RABBIT’S recompacted leg,” and the activation of the “Global Contract.” (Id.

at 4, 6.) In an order issued October 7, 2002, the district court dismissed the

complaint for lack of subject matter jurisdiction, and on November 7, 2003,

denied Robertson’s request to proceed on appeal in forma pauperis pursuant to 28

U.S.C. § 1915(a)(3) for failure to present a reasoned, nonfrivolous argument.

      Although not entirely clear, Robertson appears to request on appeal that we

research her “global patent,” activate the global contract, and offer Meinig “a

chance to be part of the legal contract by legally releasing Barney’s completely

recompacted rear leg.” (Appellant’s Br. at 4.)

      Based on our review of the record and the amended complaint, we conclude

that the district court properly found that Robertson failed to assert a basis for

subject matter jurisdiction in this action. See United States v. Bustillos, 31 F.3d

931, 933 (10th Cir. 1994) (“The party seeking to invoke the jurisdiction of a

federal court must demonstrate that the case is within the court’s jurisdiction.”).

Robertson does not allege any violations of the Constitution, federal laws, or
treaties of the United States and therefore does not present a federal question

pursuant to 28 U.S.C. § 1331. Nor does she meet the requirements for diversity

of citizenship jurisdiction pursuant to 28 U.S.C. § 1332. Therefore, the district

court’s dismissal of this action without prejudice pursuant to Fed. R. Civ. P.

12(h)(3) for lack of subject matter jurisdiction is AFFIRMED. Robertson’s

request to proceed pursuant to 28 U.S.C. § 1915 is DENIED.


                                       ENTERED FOR THE COURT



                                       Carlos F. Lucero
                                       Circuit Judge